DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 24 June 2022 have been entered. Claims 1-14 and 16-20 remain pending in this application.
Claim Objections
Claims 1, 6, 7, 10, 13, and 18 are objected to because of the following informalities:  
Claim 1 recites the limitations:
“facing away from the battery box element…” in lines 8-9;
“covering the end of the battery box element…” in line 11; and
“wherein when the battery box element is a cuboid as a whole, the battery box element comprises…” in lines 12-13.
Claim 6 recites the limitation:
“which is arranged on a side portion of the battery box element, wherein the side portion of the battery box element is a large surface of the battery box element…” in line 
Claim 7 recites the limitation:
“and is extended toward a direction along which the battery box element…” in line 8.
Claim 10 recites the limitation:
“wherein at least one of the collection element and the bus bars is engaged with the battery box element” in line 2.
Claim 13 recites the limitation:
“wherein the battery box element is provided with…” in lines 1-2.
Claim 18 recites the limitations:
which is arranged on a side portion of the battery box element, wherein the side portion of the battery box element is a large surface of the battery box element…” in lines 2-4;
“and the two end plates constitute a frame contains and clamps the battery box element…” in line 12.
These limitations appear to contain typographical errors wherein the singular “battery box element” is intended to be claimed as the plural “battery box elements” claimed in claim 1.
Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (EP 3125332 A1) (provided in IDS filed by Applicant on 06 September 2021) in view of Choi, Seong et al. (herein referred to as Seong) (US 20220181733 A1)

Regarding claim 1, Choi discloses a battery module 10 comprising a battery cell assembly 100, a terminal frame 200, an end plate 300, a cover frame 400, and an elastic member 500 ([0027], Fig. 2). The battery cell assembly is further comprised of a plurality of battery cells 110 seated in cell cartridges 130 (Fig. 3). The cover frame 400 supports the battery cell assembly and may be provided in a pair on either end of the cell assembly along with one pair of end plates 300 (Fig. 2). 
Furthermore, the terminal frame 200 is provided at one side of the battery cell assembly with a connector 250 for electrically connecting the battery module to a control device, such as a battery management system [0036]-[0038]. At least one of the cover frames may include a terminal 410 and connector part 430 wherein the terminal 410 is electrically connected to the electrode leads 115 of the plurality of battery cells 110 via the terminal frame 200 [0041]-[0042].
Choi therefore anticipates the claim limitations “A battery module (battery module 10), comprising:
battery box elements (battery cells 110);
a reinforcing member (cover frame 400), which is attached to an end portion of at least two of the battery box elements and is connected with the at least two of the battery box elements (connected to the battery cells through terminal 410);
a collection element (terminal frame 200 and connector 250 forming an electrical connection with terminal 410) and bus bars (bars disposed on the terminal frame 200 connecting the battery cells, Fig. 2), wherein the collection element and the bus bars are both connected to the battery box elements;
an end plate (end plate 400c, Annotated Fig. 2 of Choi (A) below), which is arranged on one side of the reinforcing member facing away from the battery box element; and

    PNG
    media_image1.png
    365
    333
    media_image1.png
    Greyscale
wherein when the battery box element (battery box elements, see objection of claim 1 above) is a cuboid as a whole, the battery box element comprises two large surfaces (side surfaces covered by plates 300) and four small surfaces (two surfaces covered by cover frames 400 and top and bottom surfaces, as oriented in Fig. 2), and the end portion of the at least two of the battery box elements is the small surfaces of the battery box elements.”

Choi fails to disclose wherein the battery module is provided with an insulating member between the end plate and the reinforcing member.

Seong discloses a battery module comprising a stack of battery cells 100, an end plate 300 covering front and rear surfaces of the stack of battery cells, and a busbar frame 200 formed between the stack of battery cells and the end plate 300 (Fig. 3, [0039]). The battery module further comprises an insulating plate 310 formed between the end plate 300 and the busbar frame 200 (Fig. 3, [0044]). The insulating plate, which may be made of an insulating plastic, cuts off electrical connection between the busbar frame and the environment around the battery module [0044].
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the insulating plate of Seong within the cover frames 400 of Choi with a reasonable expectation of success in electrically insulating the connecting members of Choi disposed on the small surface of the battery module from the external environment, thereby improving the safety of the battery module. The Courts have held that it is obvious to one of ordinary skill in the art to combine prior art elements when the combination yields no more than predictable results. See MPEP 2143(I)(A). 
In this case, Choi discloses a collection element, as described above, wherein electrical connections are formed to external devices such as battery management systems. However, Choi does not disclose any measures for preventing the electrical connections from being exposed outside the desired connections, i.e. exposed to the environment outside the module. The addition of an insulating cover, as taught by Seong, would reasonable improve the safety of the module by ensuring the electrical connections are contained within the appropriate connectors.
Modified Choi therefore renders obvious the claim limitation “an insulating member (insulating plate 310 of Seong), which is located between the reinforcing member and the end plate (the insulating plate is formed between the internal-facing side of the reinforcing member and the end plate, Fig. 3 of Seong), and covering the end portion of the battery box element.”


    PNG
    media_image2.png
    376
    443
    media_image2.png
    Greyscale
Regarding claim 2, Modified Choi renders obvious the claim limitations of the battery module according to claim 1, as set forth above. Modified Choi further renders obvious the claim limitations “wherein the reinforcing member is formed with an avoiding space, and the avoiding space can avoid the collection element and the bus bars” as labeled in Annotated Fig. 2 of Choi (B) below.

Regarding claim 3, Modified Choi renders obvious the claim limitations of the battery module according to claim 2, as set forth above. Modified Choi further renders obvious the claim limitations “wherein the reinforcing member comprises: 
fixing plate segments (400a, Annotated Fig. 2 of Choi (B)) , wherein the number of the fixing plate segments is two (fixing plate segments 400a are located at the top and bottom of the cover frame 400), and the two fixing plate segments are respectively connected to the battery box elements (Figs. 1-2 depict connection between fixing plate segments 400a and cells 110); 
wherein the avoiding space is formed between the two fixing plate segments.”

Regarding claim 4, Modified Choi renders obvious the claim limitations of the battery module according to claim 3, as set forth above. Modified Choi further renders obvious the claim limitations “wherein the reinforcing member further comprises: 
a connection plate segment (400b, Annotated Fig. 2 of Choi (B)), wherein both ends of the connection plate segment are respectively connected to the two fixing plate segments (connection plate segments 400b are connected to fixing plate segments 400a), and the avoiding space is formed between the two fixing plate segments and the connection plate segment.

Regarding claim 5, Modified Choi renders obvious the claim limitations of the battery module according to claim 4, as set forth above. Modified Choi further renders obvious the claim limitations “wherein there are two connection plate segments (two connection plates segments 400b extend vertically on either side of the avoiding space, Annotated Fig. 2 of Choi (B)), and the avoiding space is formed between the two fixing plate segments and the two connection plate segments.”

Regarding claim 6, Modified Choi renders obvious the claim limitations of the battery module according to claim 5, as set forth above. Modified Choi further renders obvious the claim limitations “further comprising: 
a side plate (end plate 300, Fig. 2), which is arranged on a side portion of the battery box element, wherein the side portion of the battery box element is a large surface of the battery box element; 
wherein at least one of the side plate and the end plate is connected to the connection plate segment (both the side plate and the end plate are connected to the connection plate segment, Fig. 2).”

Regarding claim 7, Modified Choi renders obvious the claim limitations of the battery module according to claim 6, as set forth above. Annotated Fig. 2 of Choi (B) is provided again below for reference.
Modified Choi further renders obvious the claim limitations “wherein the connection plate segment comprises: 
a first connection plate segment (400b1, Annotated Fig. 2 of Choi (B)), wherein both ends of the first connection plate segment are respectively connected to the two fixing plate segments (400a), and the first connection plate segment and the side plate are connected; 
a second connection plate segment (400b2, Annotated Fig. 2 of Choi (B)), wherein the second connection plate segment is arranged on the first connection plate segment, and is extended toward a direction along which the battery box element points at the end plate, and the second connection plate segment and the end plate are connected.”

    PNG
    media_image2.png
    376
    443
    media_image2.png
    Greyscale

Regarding claim 8, Modified Choi renders obvious the claim limitations of the battery module according to claim 7, as set forth above. Choi further discloses that the elastic member 500 is for controlling the cell swelling of the plurality of the battery cells 110 and may be formed of a metal material [0044]. Choi does not disclose wherein the reinforcing member is welded to the side plate.
Seong discloses a battery module as discussed previously in the analysis of claim 1. Seong further discloses wherein the end plate and side plate may be joined together by welding the contact sites of the side plate and the end plate [0048]. Seong teaches that coupling the side and end plates together in such a way controls the swelling phenomenon of the battery cells [0047].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to weld the contact sites of the reinforcing member and end plates of Modified Choi with a reasonable expectation of success in further reducing the swelling problem disclosed by both Choi and Seong.
Modified Choi therefore renders obvious the claim limitations “wherein the reinforcing member is welded to the side plate through the first connection plate segment; wherein the reinforcing member is welded to the end plate through the second connection plate segment” because the contact sites taught by Seong correspond with the first and second connection plate segments of Modified Choi.

Regarding claim 9, Modified Choi renders obvious the claim limitations of the battery module according to claim 7, as set forth above. Modified Choi further renders obvious the claim limitations “wherein the number of the side plates is two (there are two end plates 300), and the two side plates are arranged opposite to each other; the number of the reinforcing members is two (there are two cover frames 400), and the two reinforcing members are arranged opposite to each other; the number of the end plates is two (there are two end plates 400c, Annotated Fig. 2 of Choi (A)), and the two end plates are arranged opposite to each other; and the two side plates, the two reinforcing members, and the two end plates constitute a frame contains and clamps the battery box elements.

Regarding claim 10, Modified Choi renders obvious the claim limitations of the battery module according to claim 2, as set forth above. Modified Choi further renders obvious the claim limitation “wherein at least one of the collection element and the bus bars is engaged with the battery box element” because the connection element is engaged with the leads 115 of the battery box elements, i.e. the cells 110.

Regarding claim 11, Modified Choi renders obvious the claim limitations of the battery module according to claim 1, as set forth above. Modified Choi further renders obvious the claim limitation “wherein the reinforcing member is engaged with the battery box elements.”

Regarding claim 12, Modified Choi renders obvious the claim limitations of the battery module according to claim 11, as set forth above. Modified Choi further renders obvious the claim limitations “wherein the reinforcing member comprises: 
fixing plate segments (400a disposed on the top and bottom of the cover frame 400, Annotated Fig. 2 of Choi (B)), wherein the number of the fixing plate segments is two, and the two fixing plate segments are arranged at intervals, and the two fixing plate segments are respectively engaged with the battery box elements.”

Regarding claim 13, Modified Choi renders obvious the claim limitations of the battery module according to claim 12, as set forth above. Modified Choi further renders obvious the claim limitation “wherein the battery box element is provided with a first positioning portion (110a, Annotated Fig. 9 of Choi below) and a second positioning portion (110b, Annotated Fig. 9 of Choi below), the first positioning portion and the second positioning portion are arranged at intervals, and the fixing plate segment is engaged between the first positioning portion and the second positioning portion.”

    PNG
    media_image3.png
    541
    682
    media_image3.png
    Greyscale


Regarding claim 14, Modified Choi renders obvious the claim limitations of the battery module according to claim 13, as set forth above. Modified Choi further renders obvious the claim limitation “wherein a thickness of the fixing plate segment (400a) is less than or equal to a height of the first positioning portion, and less than or equal to a height of the second positioning portion (Annotated Fig. 9 of Choi shows the height of both 110a and 110b are greater than the thickness of fixing plate segment 400a of Annotated Fig. 2 of Choi (B).”
The examiner notes that Annotated Fig. 9 and Annotated Fig. 2 of Choi (B) are not drawn to scale with respect to each other. However, it is the examiner’s position that the elements nonetheless clearly read on the claim limitation above.
If it were found that the elements did not read on the claim limitation, it would alternatively be obvious to one of ordinary skill in the art  prior to the effective filing date of the claimed invention to modify the shape and/or proportion of the claimed elements to arrive at the claimed invention as a matter of routine engineering design choice. The Courts have held that, absent evidence a particular configuration (thickness of the fixing plate segment with respect to the first and second positioning portions) is significant, it is obvious to one of ordinary skill in the art to modify the shape and/or proportion of prior art elements when the modification does not modify the operation of the device. See MPEP 2144.04(IV)(A) and 2144.04(IV) (B). In this case, the thickness of the aforementioned elements would not affect the operation of the device insofar as the elements would still secure the ends of the battery module.

Regarding claim 16, Modified Choi renders obvious the claim limitations of the battery module according to claim 1, as set forth above. Seong further discloses wherein the insulating plate covers the front and rear surfaces of the stack of battery cells [0044]. Furthermore, it is disposed within the end plate 300, which may be connected to the side plate 400 via welding, as discussed above in the analysis of claim 8.
Modified Choi therefore further renders obvious the claim limitations “wherein the insulating member is connected to the battery box elements; and the insulating member is connected to the end plate” because the insulating member is connected to the cells via contacting and insulating the busbar frame to which they are connected. Additionally, the insulating member is connected to the end plate via the reinforcing member.

Regarding claim 17, Modified Choi renders obvious the claim limitations of the battery module according to claim 16, as set forth above. Modified Choi further renders obvious the claim limitations “wherein the insulating member is engaged with the battery box elements (the insulating member is engaged with the electrical connections of the cells to insulate the electrical connection from being directed toward the outside of the module); and the insulating member is engaged with the end plate.”

Regarding claim 18, Modified Choi renders obvious the claim limitations of the battery module according to claim 17, as set forth above. Modified Choi further renders obvious the claim limitations “further comprising: 
a side plate (end plate 300), which is arranged on a side portion of the battery box element, wherein the side portion of the battery box element is a large surface of the battery box element; 
wherein the number of the insulating members is two (an insulating plate is provided on each of the cover frames), and the two insulating members are arranged opposite to each other; 
the number of the side plate is two, and the two side plates are arranged opposite to each other; 
the number of the reinforcing member (cover frames 400) is two, and the two reinforcing members are arranged opposite to each other; 
the number of the end plate (end plates 400c) is two, and the two end plates are arranged opposite to each other; and the two side plates, the two reinforcing members, and the two end plates constitute a frame contains and clamps the battery box element in the battery module.

Regarding claim 19, Modified Choi renders obvious the claim limitations of the battery module according to claim 1, as set forth above. Choi further teaches wherein the elastic member 500 may be formed as an assembly made of a metal material [0044]. Choi is silent with respect to the material forming the cover frames 400.
Seong teaches that a suitable material for an end plate, corresponding with the claimed reinforcing member is metal [0007].
It would therefore be obvious to one of ordinary skill in the art to select metal as the material for the reinforcing member of Modified Choi with a reasonable expectation of success in providing a suitable reinforcing member. It is within the ambit of one of ordinary skill in the art to select a known material based on its suitability for its intended use. See MPEP 2144.07.
Modified Choi therefore renders obvious the claim limitation “wherein the reinforcing member is formed by a metal material.”

Regarding claim 20, Modified Choi renders obvious the claim limitations of the battery module according to claim 19, as set forth above. Modified Choi further renders obvious the claim limitation “wherein a surface of the reinforcing member is provided with an insulating layer” wherein the insulating plate discussed in claim 1 is provided on an inner-facing surface of the reinforcing member and is considered an insulating layer.
Response to Arguments
Applicant's arguments filed 24 June 2022 have been fully considered but they are not persuasive. 
Applicant argues with respect to amended claim 1 that Lee fails to disclose the insulating member such that one of ordinary skill would not be motivated to modify Choi in view of the teachings of Lee to arrive at the claimed insulating member (Remarks, pg. 9, para. 1).
This is not found persuasive because Applicant’s amendments to independent claim 1 necessitated further search and consideration, the result of which is the rejection presented in this Office Action, which does not rely on the teachings of Lee. Applicant’s arguments are therefore rendered moot.
Applicant additionally appears to argue wherein it is unreasonable for the Examiner to consider a single element in order to compare the multiple claimed elements (Remarks, pg. 9, para. 2). Accordingly, Applicant alleges that the battery module of the claimed invention has improved connecting strength over the existing battery boxes when considering the combination of multiple components. 
This argument is not persuasive because it is unclear as to which elements Applicant considers unreasonable to compare. Additionally, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The alleged improvement in the connecting strength of the module is therefore not a required limitation to read on the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C. KING/
Examiner, Art Unit 1728                                                                                                                                                                                            
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721